       Case 4:17-cv-00130-RSB-CLR Document 41 Filed 05/10/21 Page 1 of 2


                                                                          u^s
                                                                            ■^r"          IhT
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA                 ZQ21     ID PH i'-55
                                    SAVANNAH DIVISION
                                                                        CLCaii
JOHN P. BENNETT,                               )
     Plaintiff,

V.                                                   CV417-130


CSX TRANSPORTATION,
     Defendant,

REF: OBJECTIONS TO MAGISTRATE JUDGE'S REPORT AND RECOMMENDATIONS

To Whom It May Concern,

My name is John Bennett and I respectfully submit this letter as an objection to the recent
decision by Judge Christopher L. Ray. This case began when my employer, CSX Transportation,
received an alert from an automated locomotive event recorder detecting an unusual braking
event on a locomotive. Their investigation into the details of the event led to me and my
conductor being charged with allowing our train to operate above the posted speed limit. We
were both removed from service and my Federal Locomotive certification was suspended
pending the outcome of a formal hearing pursuant to our respective Collective Bargaining
Agreements. This hearing was held on January 23, 2014. In attendance at this hearing were
myself, my conductor Philip Thomas, our respective Union representatives, the CSX Witness
and a CSX Hearing Officer. As a result of this investigation I was found guilty and my
employment as a locomotive engineer with CSX was terminated. I also believe that other
evidence and testimony presented during this hearing and later cited as my case wound
through the Court was misconstrued and misunderstood by the people tasked with weighing
the evidence and issuingjudgement.

 The basis for my objection starts with the hearing itself. The written transcripts from the
hearing on January 23, 2014 are difficult to decipher, confusing to follow and fail to provide a
clear picture of my involvement in the events being investigated. During this hearing it was
revealed that CSX failed to provide an official download of the locomotive engine I was
operating on the night in question. My Union Representative objected to the failure of the
Carrier to produce this evidence and was overruled by the Hearing Officer. I believe that this
information would have helped develop a more complete picture of the events surrounding the
incident in question. It has been stated that the testimony in the transcripts shows I admitted
to allowing my train to operate over the posted speed limit. This is incorrect. It is a matter of
record that at no time did I admit to intentionally operating my train in excess of the authorized
Case 4:17-cv-00130-RSB-CLR Document 41 Filed 05/10/21 Page 2 of 2
